DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2019 has been entered.
The RCE incorporates by reference the amendment dated 6/18/2021 which has been entered and considered for this Office Action.

Election/Restrictions
Newly submitted claim 35 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The invention as originally claimed (e.g., claim 1 as originally filed) and claim 35 as currently presented are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search for the originally claimed invention (i.e., search for the second band) did not yield results for the details of claim 35. Further, since claim 35 lacks of the second band the context of the search/examination would be different. Thus, additional searching would need to be performed if the application is not restricted to the originally claimed invention and patentably indistinct inventions thereof.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 35 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.02 and 821.03. 
Allowable Subject Matter
Claims 1-34 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 20 (and dependent claims thereof), The McCombie reference cited in the previous Office Action as prior art closest to the claimed invention. 
Even if the sensor band is moved to the wrist, it wouldn’t have been obvious to do so without also moving the second band further upstream such as the forearm (e.g., see ¶ [0086]) because the principle of operation of McCombie requires a leading sensor and a lagging sensor to acquire measurements from and upstream and downstream location along the limb; i.e., it would not have been obvious to co-locate the sensor band and the second band of McCombie on the wrist.
Claim 16 was previously indicated as reciting allowable subject matter. The claim has been amended to be in independent form and therefore allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 35 is withdrawn in view of the election by original presentation. The claim and must be canceled or otherwise amended to be in an examinable form (e.g., amended to not be distinct from constructively elected invention by including all the limitations of the constructively elected invention).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793